Title: From George Washington to Clement Biddle, 24 January 1788
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon January 24th 1788.

I wrote to you on the 3d Ulto and as I have not received any answer to my letter of that date, I am led to suspect that it never reached your hands; I therefore enclose you a duplicate of it.
My reason for requesting you to pay Mr Pettit £18.5s.1d. (as mentioned in the enclosed duplicate) when I was not certain of your having money of mine in your hands to that amount, was in consequence of his informing me, in his letter, that you had offered to discharge it at the time the Backs & Jambs were shipped, but he then declined accepting it, not knowing how far it might comport with my arrangements to do so; and I likewise expected that a sum of money would, very shortly after my writing to you, have been lodged in your hands, on my account, by Thomas Smith Esqr.—If you have not paid the money to Mr

Pettit & should find the smallest inconvenience in so doing I wish you to inform me of it that I may convey it to him through some other channel.
I will thank you to forward the enclosed letter to General Butler by the first safe & direct conveyancce, & am, Dear Sir, Yr most Obedt Hble Servt

Go: Washington

